DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 May 2022 has been entered.
 
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6, and 8-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 2009 / 0027310).

As pertaining to Claim 1, Kim discloses (see Fig. 2) a display device comprising:
pixels (140) connected to a first scan line (Si-1), a second scan line (Si), a third scan line (Si+1), a data line (Dj), a first emission control line (Ei), and a second emission control line (Ei+1), 
wherein each of the pixels (140) comprises: 
a light emitting element (OLED);
a first transistor (M2) connected between a first node (N1) coupled to a first power source (ELVDD; i.e., via path (M4, Cst, Cfb2, M9)) and a second node (N3) coupled to an anode of the light emitting element (OLED), and including a gate electrode connected to a third node (N2); 
a second transistor (M6) connected between the data line (Dj; i.e., via path (M1, M4, Cst)) and a fourth node (i.e., the node at (Vint)), and including a gate electrode connected to the first scan line (Si-1); 
a first capacitor (Cfb1) connected between the second node (N3) and a fifth node (N5; i.e., via path (M5, M7, Cfb1)); 
a second capacitor (Cfb2) connected between the fourth node (N1) and the fifth node (N5; i.e., via path (M4, Cst)); 
a third transistor (M3) connected between the third node (N2) and a third power source (ELVDD; i.e., via path (M5, M7, Cfb1, Cfb2, Cst)), and including a gate electrode directly connected to the second scan line (Si); 
a fourth transistor (M1) connected between the third node (N2) and the fifth node (N5; i.e., via path (M3, M5, M7, Cfb1, Cfb2, Cst, M4)), and including a gate electrode connected to the second scan line (Si); and 
a sixth transistor (M4) connected between the third node (N2) and the fourth node (N1), and including a gate electrode connected to the first emission control line (Ei; see Page 3 through Page 4, Para. [0028]-[0029], [0035]-[0036], and [0038]-[0050] for a general description of Fig. 2).

As pertaining to Claim 3, Kim discloses (see Fig. 2) a fifth transistor (M7) connected between the second node (N3) and a fourth power source (ELVDD; i.e., via path (M8)), and including a gate electrode connected to the third scan line (Si+1).

As pertaining to Claim 4, Kim discloses (see Fig. 2) a seventh transistor (M9) connected between the first node (N1) and the first power source (see (ELVDD); i.e., via path (M4, Cst, Cfb2, M9)), and including a gate electrode connected to the second emission control line (Ei+1).

As pertaining to Claim 5, Kim discloses (see Fig. 2 and Fig. 3) a non-emission period (T1, T2) including an initialization period (see (T1) in which (Ei+1) is low in combination with (T2) in which (Si) is low) in which the second node (N3) is initialized by the fourth power source (see (ELVDD) via path (M8)) and the fifth node (N5) is initialized (see (T2) in which (Ei+1) is high) by the third power source (see (ELVDD) via path (Cst)), a compensation period (T2, T3) in which a threshold voltage of the first transistor (M2) is compensated, and a data writing period (see an end portion of (T1) and a portion of (T2)) in which a data voltage applied through the data line (Dj) is supplied to the third node (N2); and
an emission period (T3, T4) in which the light emitting element (OLED) emits light in response to the data voltage (see Page 4 through Page 5, Para. [0053]-[0060] and [0062]).

As pertaining to Claim 6, Kim discloses (see Fig. 2 and Fig. 3) that the data writing period (see an end portion of (T1) and a portion of (T2)) overlaps the compensation period (T2, T3), and
wherein a voltage of the fifth node (N5) is maintained by the third power source (see (ELVDD) via path (Cst)) during the compensation period (see (T2, T3) and (Ei+1); and again, see Page 4 through Page 5, Para. [0053]-[0060]).

As pertaining to Claim 8, Kim discloses (see Fig. 2) a display device comprising:
pixels (140) connected to a first scan line (Si-1), a second scan line (Si), a third scan line (Si+1), a data line (Dj), a first emission control line (Ei), and a second emission control line (Ei+1), 
wherein each of the pixels (140) comprises: 
a light emitting element (OLED);
a first transistor (M2) connected between a first node (N1) coupled to a first power source (ELVDD; i.e., via path (M4, Cst, Cfb2, M9)) and a second node (N3) coupled to an anode of the light emitting element (OLED), and including a gate electrode connected to a third node (N2); 
a second transistor (M6) connected between the data line (Dj; i.e., via path (M1, M4, Cst)) and a fourth node (i.e., the node at (Vint)), and including a gate electrode connected to the first scan line (Si-1); 
a first capacitor (Cfb1) connected between the second node (N3) and a fifth node (N5; i.e., via path (M5, M7, Cfb1)); 
a second capacitor (Cfb2) connected between the fourth node (N1) and the fifth node (N5; i.e., via path (M4, Cst)); 
a third transistor (M3) connected between the third node (N2) and a third power source (ELVDD; i.e., via path (M5, M7, Cfb1, Cfb2, Cst)), and including a gate electrode directly connected to the second scan line (Si); 
a fourth transistor (M1) connected between the third node (N2) and the fifth node (N5; i.e., via path (M3, M5, M7, Cfb1, Cfb2, Cst, M4)), and including a gate electrode connected to the second scan line (Si); and 
a sixth transistor (M4) connected between the third node (N2) and the fourth node (N1), and including a gate electrode connected to the first emission control line (Ei; see Page 3 through Page 4, Para. [0028]-[0029], [0035]-[0036], and [0038]-[0050] for a general description of Fig. 2),
wherein (see Fig. 2 and Fig. 3) the third transistor (M3) and the fourth transistor (M1) are maintained in a turned-on state during an initialization period (see (T1, T2, T3) in which (M3) and (M1) are maintained in a turned-on state during (T2)) in which the second node (N3) is initialized by the fourth power source (see (ELVDD) via path (M8)) and the fifth node (N5) is initialized (see (T2) in which (Ei+1) is high) by the third power source (see (ELVDD) via path (Cst)), a compensation period (T2, T3) in which a threshold voltage of the first transistor (M2) is compensated, and a data writing period (see an end portion of (T1) and a portion of (T2)) in which a data voltage applied through the data line (Dj) is supplied to the third node (N2); and
wherein the fifth transistor (M7) is turned on during the initialization period (see (T3) of initialization period (T1, T2, T3); and see Page 4 through Page 5, Para. [0053]-[0060] and [0062]).

As pertaining to Claim 9, Kim discloses (see Fig. 2) that the seventh transistor (M9) is maintained in a turned-on state during the compensation period (see (T2, T3) and (Ei+1); and see Page 4 through Page 5, Para. [0053]-[0060]).

As pertaining to Claim 10, Kim discloses (see Fig. 2) a voltage of the second node (N3) converges to a voltage difference between the third power source (see (ELVDD) via path (Cst)) and the threshold voltage (i.e., the gate-source voltage) of the first transistor (M2), and 
wherein a voltage difference between both ends (i.e., an upper end and a lower end) of the first capacitor (Cfb1) corresponds to the threshold voltage (i.e., the gate-source voltage) of the first transistor (M2; see Page 3, Para. [0036]; and again, see Page 4 through Page 5, Para. [0053]-[0060]).

As pertaining to Claim 11, Kim discloses (see Fig. 2 and Fig. 3) that the data writing period (see an end portion of (T1) and a portion of (T2)) overlaps the compensation period (T2, T3), and
that the second transistor (M6) is turned on during the data writing period (see an end portion of (T1) and a portion of (T2); see Page 4 through Page 5, Para. [0053]-[0060]).

As pertaining to Claim 12, Kim discloses (see Fig. 2) that a voltage difference between both ends (i.e., an upper end and a lower end) of the second capacitor (Cfb2) is a difference value between the data voltage (see (Dj)) and the third power source (see (ELVDD); and again, see Page 4 through Page 5, Para. [0053]-[0060]).

As pertaining to Claim 13, Kim discloses (see Fig. 2 and Fig. 3) that during the emission period (T3, T4), the first capacitor (Cfb1) and the second capacitor (Cfb2) are connected (i.e., via path (M5, M7)) in series between the second node (N3) and the third node (N2; see Fig. 2).

As pertaining to Claim 14, Kim discloses (see Fig. 2 and Fig. 3) that during the emission period (T3, T4), the sixth transistor (M4) and the seventh transistor (M9) are maintained in the turned-on state (see (Ei, Ei+1) in Fig. 3), and the fourth transistor (M1) is maintained in a turned-off state (see (Si) in period (T3, T4); and again, see Page 4 through Page 5, Para. [0053]-[0060]).

As pertaining to Claim 15, Kim discloses (see Fig. 2 and Fig. 3) that a cathode of the light emitting element (OLED) is connected to a second power source (ELVSS; see Page 3, Para. [0033]).

As pertaining to Claim 16, Kim discloses (see Fig. 2) a pixel unit comprising a plurality of pixels (140), each pixel (140) comprising:
a light emitting element (OLED) including a cathode connected to a second power source (ELVSS);
a first transistor (M2) including a first electrode (i.e., an upper electrode), a second electrode (i.e., a lower electrode) connected to an anode of the light emitting element (OLED), and a gate electrode;
a third transistor (M3) including a first electrode (i.e., a lower electrode) connected to a third power source (see ELVDD; i.e., via path (M5, M7, Cfb1, Cfb2, Cst)), a second electrode (i.e., an upper electrode) connected to the gate electrode of the first transistor (M2), and a gate electrode directly connected to a second scan line (Si);
a fourth transistor (M1) including a first electrode (i.e., a rightmost electrode) connected (i.e., via path (M4, Cst)) to the gate electrode of the first transistor (M2), a second electrode (i.e., a leftmost electrode), and a gate electrode connected to the second scan line (Si);
a first capacitor (Cfb1) connected (i.e., via path (M1, M4, Cst, Cfb2, Cfb1, M7, M5)) between the second electrode (i.e., a lower electrode) of the first transistor (M2) and the second electrode (i.e., the leftmost electrode) of the fourth transistor (M1); and
a seventh transistor (M8) including a first electrode (i.e., a rightmost electrode) connected to a first power source (see (ELVDD)), a second electrode (i.e., a leftmost electrode) connected (i.e., via path (Cfb1, Cfb2, Cst, M4)) to the first electrode (i.e., the upper electrode) of the first transistor (M2), and a gate electrode connected to a second emission control line (Ei+1);
wherein the gate electrode of the first transistor (M2) connects the second electrode (i.e., the upper electrode) of the third transistor (M3) and the first electrode (i.e., the rightmost electrode via path (Cst, M4)) of the fourth transistor (M1; see Page 3 through Page 4, Para. [0028]-[0029], [0035]-[0036], and [0038]-[0050] for a general description of Fig. 2).

As pertaining to Claim 17, Kim discloses (see Fig. 2) a second transistor (M6) including a first electrode (i.e., a leftmost electrode) connected (i.e., via path (Cst, M4, M1)) to a data line (Dj), a second electrode (i.e., a rightmost electrode), and a gate electrode connected to a first scan line (Si-1),
wherein the first capacitor (Cfb1) is directly connected to the second electrode (i.e., the lower electrode) of the first transistor (M2; see Fig. 3 and Page 5, Para. [0057]-[0058] and note that when transistors (M5) and (M7) are turned-on, such as during period (T3) as shown in Fig. 3, the first capacitor (Cfb1) is directly connected to the lower electrode of (M2)).

As pertaining to Claim 18, Kim discloses (see Fig. 2) a second capacitor (Cst) connected between the second electrode (i.e., the rightmost electrode) of the second transistor (M6) and the second electrode (i.e., the leftmost electrode) of the fourth transistor (M1).

As pertaining to Claim 19, Kim discloses (see Fig. 2) a fifth transistor (M7) including a first electrode (i.e., a leftmost electrode) connected (i.e., via path (M5)) to the second electrode (i.e., the lower electrode) of the first transistor (M2), a second electrode (i.e., a rightmost electrode) connected to a fourth power source (ELVDD via path (M8)), and a gate electrode connected to a third scan line (Si+1); and
a sixth transistor (M4) including a first electrode (i.e., a rightmost electrode) connected (i.e., via (Cst)) to the gate electrode of the first transistor (M2), a second electrode (i.e., a leftmost electrode) connected (i.e., via path (M2, M3)) to the second electrode (i.e., the rightmost electrode) of the second transistor (M6), and a gate electrode connected to a first emission control line (Ei).

As pertaining to Claim 20, Kim discloses (see Fig. 2) that the first through seventh transistors (M2, M6, M3, M1, M7, M4, M8) are P-type thin film transistors, a gate-on voltage has a logic low level, and a gate-off voltage has a logic high level (see Fig. 3 and Page 3, Para. [0027]).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kim.

As pertaining to Claim 7, Kim discloses (see Fig. 2) that the first to seventh transistors (M2, M6, M3, M1, M7, M6, M9) are P-type and N-type thin film transistors, a gate-on voltage has a logic low level or a logic high level, and a gate-off voltage has a logic high level or a logic low level (see Fig. 3 and Page 3, Para. [0027]).
Kim does not explicitly show an example implementation in which the first to seventh transistors are all N-type thin film transistors.  
However, one of ordinary skill in the art would have readily recognized that the first to seventh thin film transistors disclosed by Kim could be implemented using one of two possible predictable solutions, namely P-type thin film transistors and N-type thin film transistors, as both P-type and N-type thin film transistors are well-known in the art as widely available metal oxide semiconductor transistors providing the same function.  That is, one of ordinary skill in the art would have found it obvious to try an implementation, based on available parts or design preference, of the first to seventh transistors (M2, M6, M3, M1, M7, M6, M9), as disclosed by Kim, using N-type thin film transistors with a gate-on voltage having a logic high level and a gate-off voltage has a logic low level, in the pursuit of known and predictable potential solutions to the design and manufacture of the pixels of the disclosed display device, as the implementation of either of P-type thin film transistors or N-type thin film transistors in the disclosed pixels would allow for a reasonable expectation of success from a finite set of two possible potential solutions that would both yield the same predictable results.


Response to Arguments

Applicant's arguments filed 23 May 2022 have been fully considered but they are not fully persuasive.  Firstly, the applicant has amended independent Claim 8 to clearly direct the features of Claim 8 to the originally presented invention constructively elected in the Non-Final Rejection mailed 14 October 2021 for prosecution on the merits.  As such, independent Claim 8 is no longer withdrawn from consideration and has been considered by the examiner.  In addition, the applicant has argued that none of the references relied upon by the examiner in the prior Office Action, particularly Kim, teach or fairly suggest the claimed pixel circuit or pixel unit of Claims 1, 8, and 16 including the claimed “third transistor… including a gate electrode directly connected to the second scan line” (see Remarks at Page 14).  In this regard, the applicant has reasoned that “to highlight the… difference between embodiments of the present disclosure and Kim, the independent claims have been amended… to recite that the gate electrode of the third transistor is ‘directly’ connected to the second scan line, which is different from Kim” (see Remarks spanning Pages 14 and 15).  The applicant has further argued that the examiner has reached an “erroneous conclusion” regarding the electrical connectivity between a gate electrode, source electrode, and drain electrode of a field-effect transistor, as it is “understood in the art” that “a transistor’s gate electrode is not internally ‘connected’ to the source and drain electrodes of the same transistor” (see Remarks at Page 17).  
The claimed invention is presently recited to reflect a combination of “nodes,” “connections,” “couplings,” and “direct connections.”  The claimed “nodes” are arbitrarily defined points in a pixel circuit and do not relate to any particular structural feature of the claimed pixel circuits.  Further, the applicant has established a claimed distinction between a “direct connection,” a “connection,” and a “coupling.”  The claimed “direct connection” clearly establishes a one-to-one connection between respective elements without intervening elements between those respective elements.  A “connection” and/or a “coupling” invites an open interpretation of the manner in which elements are “connected” or “coupled” with or without intervening elements between the elements that are “connected” or “coupled.”  Rather than direct the discussion to the physical properties of the field-effect transistor, and to further prosecution in the application, the examiner respectfully points out that the claimed invention is broadly defined and open to arbitrary interpretation of the claimed “nodes,” “connections,” and/or “couplings.”  The claimed pixel circuit or pixel unit of Claims 1, 8, and 16 including the claimed “third transistor… including a gate electrode directly connected to the second scan line” is plainly disclosed by Kim in accordance with the rejections newly presented above.  The applicant’s argument regarding the properties of the field-effect transistor is moot in view of the rejections newly presented above.
The applicant has further again asserted, with respect to Claim 7, that because “Kim only discloses P-type transistors with a gate-on voltage having a logic low level and a gate-off voltage having a logic high level,” one of ordinary skill in the art would not have predicted a solution, as suggested by the examiner, in which the claimed “first to seventh transistors are N-type thin film transistors” since the “internal signals” of the pixel circuit would be different and the pixel circuit “would likely become unworkable without undue experimentation” (see Remarks at Page 20).  The examiner respectfully disagrees.  As stated in the rejection of Claim 7, one of ordinary skill in the art would have immediately recognized that the thin film transistors disclosed by Kim are widely available in two varieties, namely the P-type variety and the N-type variety.  One of ordinary skill in the art, without undue experimentation, would have readily recognized that the first to seventh thin film transistors disclosed by Kim could be implemented using only one of two possible predictable solutions, namely P-type thin film transistors and N-type thin film transistors, to provide the same function.  Therefore, the examiner respectfully maintains that one of ordinary skill in the art would have found it obvious to try an implementation, based on available parts or design preference, of the first to seventh transistors using N-type thin film transistors with a gate-on voltage having a logic high level and a gate-off voltage has a logic low level, in the pursuit of known and predictable potential solutions to the design and manufacture of the pixels of the disclosed display device, as the implementation of either of P-type thin film transistors or N-type thin film transistors in the disclosed pixels would allow for a reasonable expectation of success from a finite set of two possible potential solutions that would both yield the same predictable results.
For the reasons provided above, the rejection of pending Claims 1 and 3-20 is maintained.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M MANDEVILLE whose telephone number is (571)270-3136. The examiner can normally be reached Mon - Fri 7:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON M MANDEVILLE/Primary Examiner, Art Unit 2622